Citation Nr: 1746277	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  03-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to March 23, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the U.S. Navy from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the Veteran's claim of entitlement to a TDIU effective from March 23, 2006.  The Veteran disagreed with this decision in December 2007, seeking an earlier effective date than March 23, 2006, for a grant of a TDIU.

In January 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2012, the Board denied the Veteran's claim for a TDIU prior to March 23, 2006.  The Veteran, through his attorney, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).

In April 2014, the Court vacated and remanded the Board's denial of a TDIU prior to March 23, 2006.  The Court found that the Board had not considered potentially favorable evidence with respect to the claim.

In November 2014, the Board again denied entitlement to a TDIU prior to March 23, 2006, and the Veteran again appealed the Board's decision to the Court.  In a May 2016 memorandum decision, the Court vacated the Board's decision and remanded it back for further adjudication.

This claim was previously before the Board in February 2017, at which time it was remanded for further development. 


FINDING OF FACT

The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected posttraumatic stress disorder (PTSD) is of such a nature and severity as to prevent the Veteran from securing or following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board February 2017 for referral to the Director, C&P Service, for consideration of an extraschedular TDIU prior to March 23, 2006, pursuant to 38 C.F.R. § 4.16(b).  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the appeal was referred in July 2017 and the Director issued an opinion.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.




TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record reflects that the Veteran is service connected for PTSD, rated at 50 percent from February 29, 2000, and 100 percent from March 23, 2006, and residuals of ileoileostomy for gatstrointestinal hemorrhage, rated at zero percent from June 7, 1993.  As the Veteran's rating is not 60 percent or more prior to March 23, 2006, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis for this period.  38 C.F.R. § 4.16(a).

After service, the Veteran received counseling services for his PTSD. In May 2000, his counselor provided a clinical summary of the treatment and indicated that the Veteran was able to work during the years following his military trauma, but it had an adverse effect on the energy, motivation, and drive he was able to put into his work.  The Veteran felt that the trauma limited his ability to receive promotions and enjoy his career.  He reported occasional angry "blow ups" while on the job, and required one psychiatric hospitalization during the course of his employment.  

The Veteran received a PTSD examination in July 2000 and indicated that he attended junior college after service.  He then held brief government jobs and soon began working in finance, where he worked for 34 years.  The Veteran further indicated that he did not receive promotions because of his low motivation, energy, and anhedonia.  He retired in March 1999, and was living off of his pension and social security.

The Veteran received a psychiatric follow-up in December 2001 and indicated that he had started working in real estate.  His goal was to "make some money," but he found that it was not easy; the Veteran found himself with just expenses and no income.

In April 2002, the Veteran submitted correspondence indicating that he tried volunteer work, but could not concentrate.  He received a psychiatric follow-up in Jun 2002 and reiterated his problems with concentration when trying to volunteer.  The Veteran also indicated that he retired because he had troubles with anxiety and public speaking.  

In September 2002, the Veteran received a psychiatric follow-up and stated that he applied for a job in airport security, but did not get it.  As a result, he felt offended. 

In March 2005, the Veteran's long term employer submitted information that indicated that the Veteran last worked in March 1999 and separated due to normal retirement.  

The Veteran received a PTSD examination in July 2010, and the examiner opined that the Veteran's PTSD with dysthymia and personality disorder did not render him unemployable at any time from February 2000 to March 2006.  The examiner indicated that the Veteran was symptomatic with PTSD and depression on nearly every visit, but he exhibited a significant degree of activity and engagement that was impressive.  The examiner then recounted several examples from treatment, including the Veteran being excited for his 50th high school reunion and volunteering to care for his elderly neighbor.  The examiner also noted that the Veteran applied for an airport security job but did not get it and felt offended.  However, there was no indication that he had employability difficulties, only that he was not selected for the position.  

Pursuant to the February 2017 Board remand, the Veteran's claim was referred to the Director of C&P Service in July 2017.  The director reviewed the claims file to determine whether the Veteran was entitled to a TDIU on an extraschedular basis prior to March 23, 2006, pursuant to 38 C.F.R. § 4.16(b).  The Veteran was noted to have worked from 1965 to 1999, and stated he became too disabled to work in March 1999.  However, the Veteran's employer notes no concessions were made due to disability and the Veteran separated due to normal retirement.  Furthermore, the Veteran worked in real estate in 2001 and applied to a job in airport security in September 2002, but was not hired.  Finally, the Director noted the July 2010 VA examination that opined that the Veteran's PTSD with dysthymia and personality disorder did not render him unemployable at any time from February 2000 to March 2006.  As a result, the Director concluded that the record failed to demonstrate that the Veteran was entitled to a TDIU evaluation on an extraschedular basis prior to March 23, 2006.  

Following a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU evaluation prior to March 23, 2006.  The evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  The Veteran separated due to a normal retirement, and notes two separate attempts at employment afterwards.  The first was in real estate, which failed due to the difficulty of the business, and the second was in airport security, for which the Veteran was not selected.  There is no indication that the Veteran's PTSD affected either attempt to work.  Furthermore, the Board finds the July 2010 VA examination highly probative of the Veteran's employment capabilities.  The examiner provided a clear rationale for why he believed that the Veteran's PTSD did not render him unemployable at any time from February 2000 to March 2006

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected disability, the evidence of record simply does not support his claim that the service-connected disability was sufficient to produce unemployability prior to March 23, 2006.  Although his PTSD exhibits a degree of impairment, the evidence does not reflect that gainful employment was precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected disability, any such limitation is found to be contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for the reasons set forth above, entitlement to a TDIU has not been established on an extraschedular basis prior to March 23, 2006.  


ORDER

Entitlement to TDIU prior to March 23, 2006, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


